Exhibit 10.38


 

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

 

This Settlement Agreement and Release of Claims (the “Agreement”) is made and
entered into by Turtle Creek Holdings, LLC (“TCH”) and TCH Principal Solar, LP
(“TCHPS”) (together, “Turtle Creek”) on the one hand, and Principal Solar, Inc.
(“PSI”) and Michael Gorton (“Gorton”) (together the “PSI Parties”) on the other.
Turtle Creek and the PSI Parties are collectively referred to in this Agreement
as the “Parties.”

 

I.

 

RECITALS

 

A.     Turtle Creek invested approximately $1.0 million in PSI by the purchase
of PSI’s common stock in 2015.

 

B.     As a result of that investment, Turtle Creek has asserted certain legal
claims against the PSI Parties and is prepared to file a lawsuit against the PSI
Parties in pursuit of those claims.

 

C.     The PSI Parties have denied liability for the claims asserted against
them. The Parties have agreed to settle their disputes related to Turtle Creek’s
investment in PSI without resort to litigation, pursuant to the terms set forth
in this Agreement.

 

D.     PSI is in the process of closing the sale of a solar facility it refers
to as ISS 42 NC, located in the state of North Carolina (the “ISS 42 Sale”).

 

II.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, in consideration of the covenants, promises, and releases set
forth herein, and in full settlement of all claims between the Parties, the
Parties hereby agree on behalf of themselves and any and all of their respective
agents, servants, employees, and all persons, natural and corporate, in privity
with them, as follows:

 

 

A.

Settlement Consideration

 

 

1.

Upon closing of the ISS 42 Sale, TCH will receive the first $300,000 of net
proceeds that would otherwise be paid to PSI. Additionally, TCH will receive ten
percent (10%) of the total net proceeds that would otherwise be paid to PSI. The
initial $300,000 shall not be counted toward the 10% amount; however, the
maximum proceeds payable to TCH is $800,000.1 “Net proceeds” as used herein
refers to the total sale price of the ISS 42 Sale, minus any costs and fees
incurred as part of the sale.

 

 

--------------------------------------------------------------------------------

1 By way of example, if PSI is to receive net proceeds from the sale of $2
million, TCH will be paid $300,000 plus 10% of $2 million ($200,000), for a
total of $500,000; however, if the sale were $6 million, TCH would be paid the
maximum payment of $800,000, as the $6 million sale would yield $900,000, but
for the $800,000 cap ($300,000, plus 10% of $6 million [$600,000] = $900,000).

 

 
1

--------------------------------------------------------------------------------

 

 

 

2.

All payments due to TCH, as set forth in paragraph A.1. above, shall be directly
funded to TCH at the closing of the ISS 42 Sale and shall not be paid to PSI
first.

 

 

3.

Upon receiving the amounts set forth above, TCH will return and transfer
ownership of all its shares in PSI back to PSI, and the releases set forth below
in Sections B.1 and B.2. shall become effective.

 

 

4.

Should the ISS 42 Sale fail to close, then this Agreement shall be void, TCH
will retain its shares in PSI, and the releases set forth below in Section B
shall not be effective.

 

 

B.

Releases

 

 

1.

Only upon the conditions set forth in Paragraph A.3 above, PSI and Gorton, for
themselves and on behalf of all of their present and former principals,
employees, staff, predecessors and successors, fully release and discharge TCH
and TCHPS, and all of their present and former managers, employees, agents,
consultants, attorneys, directors, and officers, and their respective insurers
in their capacities as such from any and all claims, demands, damages,
liabilities, actions, causes of action or suits at law or in equity, arising out
of or relating to the claims asserted or that could have been asserted in any
lawsuit relating to TCH’s and TCHPS’s investment in or relationship with PSI.

 

 

2.

Only upon the conditions set forth in Paragraph A.3 above, TCH and TCHPS, for
themselves and on behalf of all of their present and former principals,
employees, staff, predecessors and successors, fully release and discharge PSI
and Gorton, and all of their present and former managers, employees, agents,
consultants, attorneys, directors, and officers, and their respective insurers
in their capacities as such from any and all claims, demands, damages,
liabilities, actions, causes of action or suits at law or in equity, arising out
of or relating to the claims asserted or that could have been asserted in any
lawsuit relating to TCH’s and TCHPS’s investment in or relationship with PSI.

 

 

C.

General Terms and Provisions

 

 

1.

Representations and Authority to Enter into Agreement. Except as expressly
stated herein, the Parties warrant, represent and agree that they: (i) have not
assigned, subrogated, pledged or transferred to any person, firm, partnership,
corporation or other entity whatsoever any of the claims, counterclaims,
actions, demands or causes of action to be released pursuant to the releases set
forth in this Agreement; and (ii) are fully authorized to enter into this
Agreement without the consent of any third-parties. Specifically, each person
signing the Agreement represents and warrants that upon execution of this
Agreement, s/he has been authorized and empowered to sign this Agreement on
behalf of the Party the person purports to represent and that this Agreement is
a lawful and binding obligation of the Party on whose behalf the person is
signing.

 

 
2

--------------------------------------------------------------------------------

 

 

 

2.

Good Faith Compromise. This Agreement is entered into as a good faith compromise
between the Parties for the complete and final settlement of the claims referred
to above. By this settlement, the Parties do not admit liability in any respect,
or make any admission as to factual or legal contentions relating to the matters
settled herein.

 

 

3.

Execution of Necessary Documents. The Parties further covenant and agree to
execute any and all documents reasonably necessary to effectuate the provisions
of this Agreement.

 

 

4.

Plain Meaning. The Parties acknowledge that they have had the opportunity to be
represented by counsel during negotiations of this Agreement and to consult with
their respective attorneys regarding its meaning and effect. The Parties agree
that: (a) the terms and provisions of this Agreement are not to be construed
more strictly against any of the Parties; and (b) it is their mutual intention
that the terms and provisions of this Agreement be construed as having the plain
meaning of the terms used herein.

 

 

5.

Execution in Counterparts. This Agreement may be signed in multiple
counterparts, and the separate signature pages executed by the Parties may be
combined to create a document that is binding on all of the Parties and together
shall constitute one and the same instrument.

 

 

6.

Choice of Law. It is understood and agreed that this Agreement shall be governed
by, construed, and enforced in accordance with, and subject to, the laws of the
State of Texas. Venue shall lie in Dallas County, Texas.

 

 

7.

Headings and Numbering. Any paragraph, article, and/or section headings or
paragraph numbers used in this Agreement are for convenience only and shall not
affect the construction of the Agreement.

 

 

8.

Severability. If any of the provisions of this Agreement, or the application
thereof, shall, for any reason or to any extent, be construed by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement, and application of such provisions to other circumstances, shall
remain in effect and be interpreted so as best to reasonably effect the intent
of the Parties.

 

 

9.

Amendments. This Agreement may be amended only by a written agreement signed by
each of the Parties, and any alleged breach of this Agreement may be waived only
by a written waiver signed by the party granting the waiver.

 

 
3

--------------------------------------------------------------------------------

 

 

DATED: May 3, 2016

PRINCIPAL SOLAR, INC.

 

 

By:       /s/ Michael Gorton           

Print Name: Michael Gorton                    

Title: Chief Executive Officer                              

 

 

 

DATED: May 3, 2016

MICHAEL GORTON

 

 

By:      /s/ Michael Gorton            

Print Name: Michael Gorton                         

 

 

 

 

DATED: March 29, 2016

TURTLE CREEK HOLDINGS, LLC 

 

 

By:     /s/ Scott Olson

Print Name: Scott Olson                         

Title:     Member

 

 

 

DATED: March 29, 2016

TCH PRINCIPAL SOLAR, LP

 

 

By:       /s/ Scott Olson     

Print Name: Scott Olson                    

Title:     Manager of GP     

 

 

4